  
 
 
 
 
F
ORT DEARBORN CO
.
 
 
 
 
 
 
199
 
 
359 NLRB No. 11
 
Fort Dearborn Company
 
and
 
District Council Four, 
Graphic Communications Conference 
o
f 
t
he I
n-
ternational Brotherhood 
o
f Teamsters
. 
Case 13

CA

046331
 
September 
28
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
AND 
B
LOCK
 
On November 30, 2011
,
 
A
dministrative Law Judge 
A
r
thur J. Amchan issued the attached decision. The R
e-
spondent filed exceptions and a supporting brief
,
 
t
he Ac
t-
ing General Counsel and 
the 
Charging Party filed a
n-
swering briefs
, and the Respondent filed reply briefs.  
The Acting Gene
ral Counsel and 
the 
Charging Party filed
 
cross
-
exceptions and supporting briefs, the Respondent 
filed answering briefs, and the Charging Party filed a 
reply brief
.  
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a thr
ee
-
member panel.
 
The Board has considered the decision and the record 
in light of the 
exceptions and briefs
 
and has decided to 
affirm the judge

s rulings,
1
 
findings,
2
 
and conclusions 
only to the extent consistent with this Decision and O
r-
der
.
3
 
                                        
                  
 
1
 
The Respondent has excepted to the ju

dismiss the complaint.  We find the judge did not err in denying the 
motion.  The Respondent contends that the Region improperly resumed 
these proceedings after the Respondent withdrew from an arbitral pr
o-
ceeding due to the Un

not only whether the Respondent breached the collective
-
bargaining 
agreement but also whether it violated the Act by its discharge of Union 

 
the 
motion to dismiss, we note in particular that the Union was prepared to 
go forward with the arbitral proceeding even if the arbitrator concluded 
that his authority was limited to deciding the contract
-
breach issue.  In 
these circumstances, the Region 
properly resumed these proceedings 
after the Respondent withdrew from arbitration.
 
2
 


s-

utions unless the clear preponde
r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for revers
ing the findings.
 


u-

record, we are satisfied that the Re

merit.
 
3
 


i-

-
compensation and
 
Social Security documentation remedies. Because 
the relief imposed by the judge would involve a change in Board law, 
however, we believe that the appropriateness of these proposed rem
e-
dies should be resolved after full briefing by the affected parties, an
d 
1. 
Threats A
gainst Marcus Hedger
.
  
In 2010,
4
 
the R
e-
spondent and the Charging Party Union were negotiating 
for a successor collective
-
bargaining agreement.  On 
June 3, the unit employees voted to reject the Respon
d-

ng 

e-

committee, which included Chief Steward Hedger, to 
continue negotiations for a successor agreement.  During 

ce president for 
operations, William Johnstone, repeatedly accused the 
Union of misconduct, i.e., the use of company copy m
a-
chines to produce a flyer urging unit employees to reject 

agents putting flyers
 
on car windshields in the Respon
d-


we

re watching you, 
we are going to catch you
,
 
and we are going to fire you.

 
The judge found no violation because it was not clea
r 
whether Johnstone was referring to catching and firing 
Hedger for unprotected activity or for protected activity.  

n-
eral frustration with the Union was apparent to all at the 
bargaining table.  Immediat
ely after communicating his 

undisputed threat to watch, catch, and discharge Hedger.  
Johnstone appeared to be saying that the Respondent 
would watch Hedger more closely and find a reason to 
discharge 
him 
because
 
of his protected union activity.  
Viewed in this light, the statement reasonably tended to 

See 
American Freightways Co.
, 124 NLRB 146, 147 

ecision in 
relevant part and find that the Respondent threatened 
Hedger with closer scrutiny and discharge in violation of 
Section 8(a)(1).
 
2. 

  
About 2 
months later, the Respondent followed through on its 
threat by suspen
ding and then discharging Hedger, oste
n-
sibly for allowing an unauthorized visitor to access the 
production area of the plant and for not truthfully a
n-

n-
vestigation of the incident.  We agree with the judge 
that 

the Act.
5
  
D

                                        
                                        
            
 
there has been no such briefing in this case.  Accordingly, we decline to 
order this relief at this time.  See, e.g., 
Ishikawa Gasket America, Inc.
, 
337 NLRB 175, 176 (2001)
, enfd. 
354 F.3d 534 (6th Cir. 2004), and 
cases cited therein.  
 
4
 
All subsequent
 
dates are in 2010, unless otherwise specified.
 
5
 


 200
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
unlawful, the judge found, without explanation, that 

nasmuch as 
the su
s-
pension was one of the steps taken a
s part of the R
e-
spondent

s unlawful
ly motivated e
fforts to discharge 
Hedger
, we find that the suspension also violated Section 
8(a)(3) and (1) of the Act.
  
See 
Beverly California Corp.
, 
326 NLRB 153, 154 (1998), enfd. in relevant part 227 
F.3d 817 (7th Cir
. 2000
).
 
ORDER
 
The Respondent, Fort Dearborn Company, Niles, Ill
i-
nois, its officers, agents, successors, and assigns, shall
 
1. 
Cease and desist from
 
                                        
                                        
            
 
additionally rely on the above finding that Johnstone unlawfully threa
t-
ened to watch, catch, and fire Hedger in retaliation for his union activ
i-
ty.  
Unlike the judge, w
e find it unnecessary to rely on the following as 


 
over little things, manag
e-



g-
er, during a conversat




 
di
s-


testimony as to how long Hedger and the unauthorized visitor were 
together in the plant.
 
In light of our finding t
hat the Acting General Counsel established 


exceptions contending that the judge failed to rely on other statements 
th
at the Respondent made throughout 2009

2010 as evidence of an
i-
mus.
 
As noted above, the Respondent stated that it discharged Hedger b
e-
cause he let an unauthorized person into the plant.  For the reasons 
given by the judge, we find this justification to be p
retextual.  
In so 

Respondent failed to discipline three leadmen who saw Hedger and the 
unauthorized visitor walking through the facility.
 
Finally, we agree with the judge that the Respond

it discharged Hedger because he was not forthcoming during the disc
i-
plinary process was also pretextual

failure to cooperate could have constituted a legitimate basis for disc
i-
pline, the Respondent failed 
to show that it actually would have disc
i-
plined Hedger for this reason in the absence of protected conduct.  
Notably, the Respondent took no disciplinary action against other e
m-
ployees who refused to cooperate with the investigation.  In adopting 
the judge

already had all of the information it needed to investigate the matter.
 

n-
vestigation preceding his discharge was pretextually as
serted as a re
a-
son for the discharge.  Member Hayes finds, however, 
in agreement 

discharged Hedger for letting an unauthorized visitor into the plant was 
pretextual.  And as the Respond
ent does not contend that it would have 
discharged Hedger for untruthfulness alone, its pretextual claim pr
e-
cludes the Respondent from establishing a 
Wright Line
 
defense.  A
c-
cordingly, he concurs in finding that the Respondent violated Sec. 
8(a)(3) by susp
ending and discharging Marcus Hedger.
 
(a) 
Threatening employees with closer scrutiny if they 
engage in activities on behalf of the Union.
 
(b) 
Thr
eatening employees with discharge if they e
n-
gage in activities on behalf of the Union.
 
(c) 
Suspending employees because of their support for 
and activities on behalf of the Union.
 
(d) 
Discharging or otherwise discriminating against 
employees for supporting
 
District Council Four, Graphic 
Communications Conference of the International Brot
h-
erhood of Teamsters
,
 
or any other labor organization.
 
(e) 
In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights g
uaranteed them by Section 7 of the Act.
 
2. 
Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) 
Within 14 days from the date of this Order, offer 
Marcus Hedger full reinstatement to his former job or, if 
that job no lo
nger exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed.
 
(b) 
Make Marcus Hedger whole for any loss of ear
n-
ings and other benefits suffered as a result of the discri
m-
inatio
n against him, in the manner set forth in the remedy 

i-
sion.
 
(c) 
Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful suspension 
and discharge, and within 3 day
s thereafter, notify the 
employee in writing that this has been done and that the 
suspension and discharge will not be used against him in 
any way.
 
(d) 
Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow fo
r 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-
tronic copy of such records if 
stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 
(e) 
Within 14 days after service by the Region, post at 
its Niles, Illinois facility copies of the attached notice 

6
  
Copies of the n
otice, on forms 
provided by the
 
 
Regional Director 
 
for 
 
Region 13, after 
 
                                        
                  
 
6
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the Un
ited States Court of Appeals Enforcing an Order of the 

 
  
 
 
 
 
F
ORT DEARBORN CO
.
 
 
 
 
 
 
201
 
 

a-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places, including 
all places whe
re notices to employees are customarily 
posted.  In addition to physical posting of paper notices, 
notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, and/or 
other electronic means, if the Respondent c
ustomarily 
communicates with its employees by such means.
7
  
Re
a-
sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material.  If the Respondent has gone out of 
business or closed the f
acility involved in these procee
d-
ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 
and former employees employed by the Respondent at 
any time since June 4, 2010.
 
(f) 
Within 21 days after servi
ce by the Region, file 
with the Regional Director for Region 13 a sworn certif
i-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF
 
THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, o
r assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
threaten you with closer scrutiny b
e-
cause yo
u engage in activities on behalf of the Union.
 
W
E
 
WILL NOT 
threaten you with discharge because you 
engage in activities on behalf of the Union.
 
W
E
 
WILL NOT
 
suspend, discharge, or otherwise di
s-
criminate against any of you for supporting District 
Council Fou
r, Graphic Communications Conference of 
                                        
                  
 
7
 
For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-
ing
, 356 NLRB 
11
 
(2010), Member Hayes would not require ele
c
tronic 
distribution of the notice.
 
the International Brotherhood of Teamsters
,
 
or any other 
labor organization.
 
W
E
 
WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E
 
WILL
, with

Order, offer Marcus Hedger full reinstatement to his 
former job or, if that job no longer exists, to a substa
n-
tially equivalent position, without prejudice to his senio
r-
ity or any other rights or privileges previousl
y enjoyed.
 
W
E
 
WILL
 
make Marcus Hedger whole for any loss of 
earnings and other benefits resulting from his suspension 
and discharge, less any net interim earnings, plus inte
r-
est.
 
W
E
 
WILL

Order, remove from our f
iles any reference to the unla
w-
ful 
suspension and discharge of Marcus Hedger, 
and 
W
E
 
WILL
, within 3 days thereafter, notify him in writing that 
this has been done and that the 
suspension and discharge 
will not be used against him in any way.
 
 
F
ORT 
D
EARBORN
 
C
OMPANY
 
Helen Gutierrez, Esq.
,
 
for the General Counsel.
 
Richard L. Marcus, Esq. (SNR Denton US, LLP)
,
 
of 
Chicago, 
Illinois, for the Respondent.
 
Thomas D. Allison, Esq. (Allison, Slutsky & Kennedy, P.C.)
,
 
of 
Chicago, Illinois, for the Charging Party.
 
DECIS
ION
 
S
TATEMENT OF THE 
C
ASE
 
A
RTHUR 
J.
 
A
MCHAN
, Administrative Law Judge. This case 
was tried in Chicago, Illinois, on October 13

14, 2011. District 
Council Four, Graphic Communications Conference of the 
International Brotherhood of Teamsters (the Union) filed
 
the 
initial charge on September 30, 2010, and the General Counsel 
issued the complaint on December 10, 2010.  The principal 
issue here is whether Respondent violated the Act by suspen
d-
ing and then, on September 14, 2010, terminating the emplo
y-
ment of empl
oyee and Chief Union Steward Marcus Hedger.
 
The Deferral Issue
 
On January 18, 2011, the Region deferred this case to the 
grievance/arbitration procedures of the collective
-
bargaining 
agreement between Respondent and the Union.  On July 11, 
2011, Respondent
 
withdrew from the arbitration.  The Region 
revoked the deferral and issued a new complaint on August 8, 
2011.
 
Respondent asserts that the Region improperly ordered the 
resumption of the processing of this matter and that the co
m-
plaint should be dismissed.
  
The Company has not cited any 
binding authority for this proposition.
1
 
Respondent asserts that 
                                        
                  
 
1
 
At
 
pp. 8


r-

United Technologies Corp., 
268 NLRB 
557 (1984), or an Advice Memo in 
Veolia Water
.  Assuming it is the 

 
an admini
s-
 202
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 

that the arbitrator decide whether it violated the Act, as opposed 
to simply determining whether
 
Respondent violated the colle
c-
tive
-
bargaining agreement.
 
The Union, by Hedger, filed two grievances regarding his 
termination (GC Exhs. 17, 18).  Respondent denied both.  The 

Professor of Law at C
hicago
-
Kent Law School on June 13, 
2011 (R. Exh. 2).  The Union contended that Arbitrator Malin 
should consider whether the Hedger discharge violated the Act, 

-
bargaining agreement.  Respondent refu
sed to proceed with the 
arbitration if Professor Malin also addressed the statutory issue.
 
I find that this case is properly before me.  Given Respon
d-

standard Arbitrator Malin would have app
lied to the contractual 
issue.  Since the case on its face involves a claim of employer 

arbitration would only have been appropriate if the arbitrator 
would have determined whether Hedger woul
d have been di
s-
charged in the absence of his activities as union steward.
2
 
On the entire record,
3
 
including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the General Counsel, Respondent, and the Charging Party, 
I 
make the following
 
F
INDINGS OF 
F
ACT
 
I
.
 
JURISDICTION
 
Respondent, Fort Dearborn Company, a corporation, prints 
labels for food and other product containers and at its facility in 
Niles, Illinois, where it annually purchases and receives goods 
valued in exc
ess of $50,000 from outside of the State of Ill
i-
nois. Respondent admits, and I find, that it is an employer e
n-
gaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the National Labor Relations Act (the Act) and that 
the Union is a labor org
anization within the meaning of Section 
2(5) of the Act. 
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
The General Counsel alleges that Respondent violated Se
c-
tion 8(a)(3) and (1) by suspending employee Marcus Hedger on 
                                        
                                        
            
 
trative law judge.  On the other hand, 
United Technologies 
is complet
e-
ly irrelevant to the instant case.  There the union refused to go to arb
i-
tration.  I would also note that the Board in 
United Technologies 
di
s-
missed the complaint 
provided
 
tha
t the matter either be resolved or be 
submitted to an arbitrator.  Thus, to dismiss this case and send it back to 
the arbitrator would, at a minimum, unduly delay resolution of the 
merits of this case.
 
2
 
It strikes me that the arbitrator could have made su
ch a determin
a-

-
bargaining 
agreement, GC Exh. 6, which forbids disciplinary action against a shop 
steward for performing his normal duties.  However, one cannot dete
r-
mine whether the arbitrator would 
have applied the standards applied 

go forward with the arbitration.
 
3
 

 

correct 
copy of GC Exh. 1(j), the January 18, 2011 deferral letter signed by the 
Regional Director, is granted.
 
August 18, 2010, and then discharging him on S
eptember 14, 
2010.  He also alleges that Respondent, by William Johnstone, 
senior vice president for operations, violated Section 8(a)(1) of 
the Act by threatening Hedger with closer scrutiny and termin
a-
tion during contract negotiations on June 4, 2010.
 
He
dger worked for Respondent as a pressman for 9 years.  
At the time of his termination Hedger was working on the s
e-
cond shift, 3 to 11 p.m.  Hedger had been a union steward for 6 
years at the time of his termination and chief steward for two of 
the three ba
rgaining units; the lithography unit and bindery 
(finishing), shipping and sheeting unit, for about 1 year.
4
  
In 
this capacity, Hedger filed and processed grievances and parti
c-
ipated in collective
-
bargaining negotiations.
 

n, there were usually no 
management personnel present for the second half of the s
e-
cond shift.  Pressroom Manager Thomas Vlahos usually left 
work between 6 and 7 p.m.  After Vlahos left, the ranking e
m-


and bargaining unit member.
 
The 8(a)(1) Allegations
 
On June 4, 2010, Respondent and the Union met to negotiate 
a successor collective
-
bargaining agreement.  This was the first 

t-
ed against a

of 41


n-
stone, held up a union flyer and asked who had been using R
e-

c-
cording to Hedger, he denied
 
the flyer had been copied on 
company equipment.  Then Hedger testified that Johnstone 


David Ishac, who still works for Respondent
.
 
Johnstone denied telling Hedger that Respondent was going 
to watch him, catch him, and fire him, or anything similar.  
Johnstone testified that he threatened to discipline any emplo
y-
ee using company property for noncompany business.
 
The Board gives great
 
weight to the fact that current e
m-
ployees who testify adversely to their employer do so at co
n-
siderable risk of economic reprisal.  This plus the fact that R
e-
spondent terminated Hedger 2 months later under very que
s-
tionable grounds, leads me to credit Hed
ger and Ishac.  Howe
v-
er, as Respondent argues in its brief, it is not clear whether or 
not Johnstone was referring to catching Hedger using company 
copying equipment, as opposed to conduct that is protected.  
Therefore, I dismiss complaint paragraph V.
 
The
 
Events of August 12, 2010, which Led to 
 

 
Some time after 8 p.m. on August 12, 2010, an employee in 

page until he was finished with the task on which he was wor
k-
ing, the washup a
fter a production run.  Kis Kako, the leadman 
in the shipping/warehouse department, apparently sent emplo
y-
                                        
                  
 
4
 
The terms bindery and finishing are used interchangeably, Tr. 242.  
The third unit was the cutting unit, Tr. 73.
 
  
 
 
 
 
F
ORT DEARBORN CO
.
 
 
 
 
 
 
203
 
 
ee Daniel Nevins to get Hedger (Tr. 179).
5
  
Hedger then left his 
press at about 8:40 p.m. and went to the warehouse/shipping 
department.  A friend of 

member of the Union, was waiting for Hedger in the shipping 
department.  Peter Schmidt had a bicycle (not a motorbike) 
with him.
 
Hedger and Schmidt walked through the plant.  Schmidt 
walked with his bicycle; he did no
t ride it inside the plant.  At 
some point they encountered Leadman Robert Schmitt.  Hedger 
and Schmitt testified at hearing that Robert Schmitt gave Hed
g-
er permission to walk Peter Schmidt through the plant.  Ho
w-
ever, Robert Schmitt denied this when inter
rogated by ma
n-
agement 2 weeks after the incident.
6
  
The leadman in the finis
h-
ing department, Marcin Golifit, also saw Hedger and Peter 
Schmidt.  Golifit told management that Hedger and Peter 
Schmidt looked into the finishing room and then proceeded out 
of 
the plant.  
 
The preponderance of the evidence is that Hedger and Peter 
Schmidt spent no more than 11 minutes in the plant from the 
time Hedger met Schmidt in the shipping department until 
Schmidt left the plant.
7
  
Peter Schmidt left the plant at 8:51 
p.m.
  
None of the three leadmen at the plant on the second shift 
on August 12, Robert Schmitt, Marcin Golifit, and Kis Kako 

or reported it to management.
8
 
On August 17, 2010, Plant Manager Robert Kes
ter reviewed 
a videotape which showed Peter Schmidt leaving the plant with 
his bicycle on August 12.  Hedger was with Peter Schmidt 
when he exited from the plant.  Kester met with Pressroom 
Manager Thomas Vlahos, who apparently was unaware of this 
incident
.  Kester and Vlahos then interviewed Robert Schmitt, 
Marcin Golifit, and several other employees.  One of the e
m-
ployees, Robert Hayden, told Kester that the individual who 
walked through the plant with Hedger was Peter Schmidt and 
that Peter Schmidt was a
 
member of the Union.
 
Kester then contacted Vice President William Johnstone and 
Corporate Human Resources Director William Samuels.  On 
August 18, Kester summoned Hedger to a meeting with hi
m-
self, Samuels, and Evelyn Vasquez, the human resource dire
c-
tor f
or the Niles plant.  At the start of the meeting, Kester 
warned Hedger that he could be terminated if he did not coo
p-
                                        
                  
 
5
 
Kako, Nevins, and Marcin Go
lifit, the leadman in the bin
d-
ery/finishing department, did not testify at this hearing.  Thus, all test
i-
mony as to the truth of what they said is hearsay.
 
6
 
I find that whether Robert Schmitt gave Hedger permission to take 
Peter Schmidt through the plant 
makes no difference to the outcome of 
this case.  However, I would note that at the start of its interrogation, 
Respondent advised Robert Schmitt, who was close to retirement, that 
he could be discharged on the basis of the answers to its questions.  
Thus,
 
it would not be surprising if Schmitt denied giving Hedger pe
r-
mission even if he did so.
 
7
 
Plant Manger Robert Kester estimated that Hedger and Peter 
Schmidt walked through the plant for about 50 minutes, however, there 
is no support in the record for thi
s testimony.  Kester was not present at 
the plant on August 12 and his investigation, if anything, corroborates 

 
8
 
While Kako was aware that somebody came to the warehouse door 
to see Hedger, it is not c
lear that he was aware that Hedger walked 
Peter Schmidt through the plant.
 
erate in the investigation.  There was a discussion as to who 
would be an acceptable union representative for the meeting.  
Hedger insisted
 
that Frank Golden, a union business agent, 
serve as his representative.  When Golden was contacted by 
telephone, he asked that the meeting be postponed until he 
could participate in person; Respondent refused.  Golden parti
c-
ipated in the interview via spe
akerphone.
 
William Samuels interrogated Hedger from a prepared text.  
He asked Hedger if he brought somebody into the plant on 
August 12, the name of the person who was with him in the 
plant on August 12, and whether he knew Martin Fletcher
9
 
or 
Peter Schmi
dt.  Hedger replied that he did not recall to all of 
these questions.  After the interview, Kester sent Hedger home.  
Hedger has not worked for Respondent since August 18, al
t-
hough he was paid through September 14, when he was term
i-
nated.
 
Kester and Samuel
s met again with Hedger on August 23.  
Frank Golden, the union business agent, attended this meeting 
in person.  Samuels again threatened to discipline or discharge 
Hedger if he failed to cooperate with the inquiry.  This time 
Hedger acknowledged that a ma
n with a bicycle came to see 
him.  He recounted that he had been paged and that later an 
employee from the shipping department came to get him.
 
Samuels asked Hedger if he knew Martin Fletcher.  Hedger 
responded that he did not.  Then Samuels asked for the 
name of 
the person who was with him on August 12.  Golden objected 
to the relevance of the question and directed Hedger not to 
answer.  Samuels asked if the person was Peter Schmidt.  Gol
d-
en again directed Hedger not to answer.  Samuels asked if the 
man wa
s a union member; Hedger said that he was.  Samuels 
asked if the person was a union official and Hedger answered 
that he was not.  Golden corrected Hedger and stated that the 
visitor held a union position
10
 
and was unemployed on August 
12.  Respondent conc
edes that on August 23, Hedger answered 
all of its questions except identifying Peter Schmidt.
 
Respondent never asked the Union for permission to inte
r-
view Peter Schmidt and made no attempt to do so.  It apparen
t-
ly made no other effort to determine why Pet
er Schmidt came 
to the plant and walked through it on August 12.  Respondent 
never asked the Union where Peter Schmidt had worked in the 
past.
 
On September 7, 2010, Kester called Hedger to inform him 
that he was being terminated effective September 14.  Th
e same 
day Kester sent Hedger a letter informing him that he was being 

the plant on August 12, 2010, and that you did not respond 

da

 
The record does not establish who made the decision to te
r-
minate Marcus Hedger or why he was terminated as opposed to 

s-
sive discipline policy.  Robe

n-

m-
mended termination and that he consulted with Johnstone and 
                                        
                  
 
9
 
Warehouse Leadman Kis Kako told Kester that Peter Schmidt told 
Kako that his name was Martin Fletcher.  
 
10
 

 
 204
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
Samuels (Tr. 307).  There is no evidence as to the nature of 
these deliberations.  For example, there i
s no evidence as to 
whether any of those involved in the decision knew or consi
d-
ered the fact that Hedger had no disciplinary record in his 9 
years as an employee, other than perhaps a verbal warning for 
being tardy on one occasion.  
 
Analysis
 
In order to 
establish a violation of Section 8(a)(3) and (1), 
t
he Board 
generally 
requires the General Counsel to make an 
initial showing sufficient to support an inference that the a
l-
leged discriminatee

protected conduct was a 

motivating 
factor

 
in the employer

s 
decision.  Then the burden shifts to 
the employer to demonstrate that the same action would have 
taken place even in the absence of protected conduct, 
Wright 
Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 889 (lst Cir. 
1981), cert. denied 455 U.S. 989 (1982), 
approved in 
NLRB v. 
Transportation Management Corp., 
462 U.S. 393, 399

403 
(1983); 
American Gardens Management Co.
, 
338 NLRB 644
 
(
2
002).  
 

to prove that (1) the employee was engaged in protected ac
tiv
i-
ty; (2) the employer was aware of the activity; and (3) that an
i-
mus towards the protected activity was a substantial or motiva
t-

a-
tions Board (the Board) may infer discriminatory motive from 
th
e record as a whole and under certain circumstances, indeed 
not uncommonly, infers discrimination in the absence of direct 
evidence.
 
Marcus Hedger engaged in activity protected by Section 7 of 
the Act in his capacity as union steward.  
As the Board stated 
in 
Tillford Contractors, 
317 NLRB 68 (1995):
 
 
When an employee makes
 
an attempt to enforce a collective
 
bargaining 
agreement, he is acting in the interest of all e
m-
ployees covered by the contract.  It has long been held that 
such activity is concerted and 
protected under the Act, 
Inte
r-
boro Contractors, 
157 NLRB 1295 (1966).  
An
 
employee 
making such a complaint need not specifically
 
refer to the co
l-
lective
-
bargaining agreement. As
 
long as the nature of the 
complaint is
 
r
easonably clear
 
to the person to whom 
it is 
communicated, and the
 
complaint does, in fact, refer to a re
a-
sonably perceived
 
violation of the collective
-
bargaining 
agreement, the
 
complaining employee is engaged in the pr
o-
cess of enforcing
 
that agreement. 
Bechtel Power Corp.
, 277
 
NLRB 882, 884 (1
985); 
Roadway Express
, 217 NLRB
 
278, 
279 
 
1975); 
NLRB v. City Disposal Systems
, 465
 
U.S.
 
822, 
840 (1984).
 
 

activities as union steward.  Moreover, the record is replete 
with evidence that establish
es substantial animus on the part of 
management towards those activities.  Respondent in its brief 
argues that the record establishes that it does not have animus 
towards the Union and that there is no evidence of any animus 
tied to any particular protecte
d act engaged in by Hedger.  Ne
v-
ertheless, the record does establish substantial animus towards 
Hedger

s
 
activities in general as a union steward.
 
In mid
-
2008, Respondent attempted to unilaterally forbid 
smoking at the Niles plant.  Hedger requested a meet
ing b
e-
tween management and employees who smoked.  At this mee
t-
ing Hedger told Kester that management could not unilaterally 
change the policy.  As a result the policy did not change as it 

s-
ter 
testified:
 
 

come to an agreement on?  I thought it was kind of ridiculous.  
It was a very small issue.  We were trying to comply with the 
state new regulation.  The company was changing a policy.
  
I 
explained that if we keep making big issues over little things, 

what I said.
 
 
(Tr. 226

227.)
 



to cause the place to close [if] you keep punching us in the 


101.)
 

him that the husband of employee Linda Gonzalez, a friend of 

tified:
 
 

everything, but this really puts things in perspective.  Life is 

all I said.  And I turned around and went back to my office.
 
 
(Tr. 233.)
11
 

other discipline that Hedger had received, other than a verbal 
warning for tardiness.  Kester responded:
 
 

e-
garding aggressive behav
ior towards management and other 
associates.
 
 
(Tr. 263.)
 

were together inside the plant, for which there is no foundation, 

of his ac
tivities as union steward.
12
  
 
                                        
                  
 
11
 

 
that Kester took this opportunity to convey 
a veiled threat that he could be terminated suddenly and without war
n-


35.  I credit 

 
12
 
Respondent relies heavily on R


119, 144.  I do not view this as an attempt by Schmitt to pin point the 

i-
mony.
 
Respondent continues to argue that Hedger was away from his press 
for between 50 minutes to over an hour, R. Br. at pp. 23

24; Tr. 191.  It 
has no credible evidence to support this assertion, see, e.g., Tr. 289.  
None of the employees, including Robert Hay
den, who clearly disliked 
Hedger, indicated that this was so.  Respondent never even bothered to 

crew, as to how long Hedger was gone, Tr. 244

247.  The timesheet 
filled out by Naylor, R. Exh.
 


  
 
 
 
 
F
ORT DEARBORN CO
.
 
 
 
 
 
 
205
 
 



often, inferred from a blatant disparity
 
in the manner is which 
an alleged discriminatee is treated as compared with similarly 
situated employees with no known union sympathies or activ
i-
ties (i.e., disparate treatment), 
New Otani Hotel & Garden, 
325 
NLRB 928 fn. 2 (1998); 
Fluor Daniel, Inc., 
304
 
NLRB 970 
(1991); 
Citizens Investment Services Corp., 
342 NLRB 316, 
330




v
iolates the Act.
 

o-
lation of company policy, it is clear that policy was not e
n-
forced on the second and third shifts.  Secondly, Respondent 
has utterly failed to show that it did not apply its prog
ressive 
discipline policy to Hedger for violating a policy that was not 

was away from his press for over an hour and its failure to ad
e-
quately investigate this concern is another factor on which
 
I 
rely in concluding that the stated reasons for discharge are pr
e-

g
er is 
an additional basis upon which I infer discriminatory m
o
tive.
 
Respondent fired Hedger, but imposed no discipline on three 
le

policy prohibiting unescorted nonemployees through the plant.  

a former employee into the plant, after being told this was pr
o-
hibited,
 
were suspended for 1 day, not terminated as was Hed
g-
er (Tr. 109

113, 264).
 
I conclude that this evidence is sufficient to shift the burden 
to Respondent to prove that it would have discharged Hedger in 
the absence of his protected activities as union stew
ard.  This 

a-
tion.
 
Respondent

s 
A
ffirmative 
D
efenses
 
The termination letter Respondent sent to Marcus Hedger 
states two reasons for his discharge: (1) bringing an unautho
r-
ized person into the plant;
 
(2) not responding truthfully to R
e-

u-
thorized persons often came into the Niles plant after 6 p.m. 

measures.  Hedger certainly displayed
 
a lack of candor when 
                                        
                                        
            
 
which according to R. Exh. 10 took place between 7:45 and 8:40 p.m..  

p.m., 11 minutes after Hedger left his press.  To contradict this testim
o-

August 23, CP Exh. 1.  I credit Hedger that he left the press when the 
washup phase ended at 8:40 p.m..
 
Robert Ke

Tr. 246

247.  However, Respondent could have threatened Sass with 
discharge if he did not answer its questions truthfully, just as did with 
Hedger and Schmitt.  Finally, the record clearly shows th
at Schmidt 
came to the warehouse door sometime before Hedger went to meet him.  
Thus, the timeframes of how long Schmidt was in the facility and how 
long Hedger was with him are different.
 
Respondent interviewed him on August 18, 2010.  However, he 

23

other than the name of his visitor.  Moreover, he had been 
directed not to answer this question (the answer to w
hich R
e-
spondent already knew) at the direction of the Union.
 
I conclude that Respondent has not proved its affirmative d
e-
fense that it would have fired Hedger in the absence of its an
i-
mus towards his activities as a union steward.  Thus, I find that 
Respon
dent violated Section 8(a)(3) in discharging him, al
t-
hough not in suspending him with pay during its investi
-
gation.  
Respondent has not satisfactorily established that its failure to 
apply it progressive discipline policy under the circumstances 
was nondi
scriminatory.
 

n-
terview strikes me as foolish and unnecessary, Respondent had 
all the information it needed to investigate whether its conf
i-
de
n
tial business information had been compromised.  Respon
d-
e
nt knew that Hedger had walked through the plant with Peter 
Schmidt, a member of the Union.  Through its interviews with 
the employees present on August 12, it had the means to dete
r-
mine where Schmidt went in the plant and how long he was 
there.  Responden
t already had information sufficient to dete
r-
mine whether Peter Schmidt gained access to confidential bus
i-
ness information.
 

Schmidt to be unwise and unnecessary. However, Robert Ha
y-
den had already ide
ntified Schmidt to management as the pe
r-


conjunction with the lack of security, leads me to believe that it 
did not discharge Hedger fo
r compromising confidential bus
i-
ness information.
 
Respondent also contends that one of the valid nondiscrim
i-
natory reasons it terminated Marcus Hedger was that he viola
t-
ed its confidentiality policy by walking Peter Schmidt through 
the Niles plant.  Respon

adopted in 2006 states that all knowledge and information a
c-
quired by an employee, such as policies, procedures, designs, 
know
-
how, trade secrets, and technical information shall be 
regarded as strictly confidential 
and held in trust (R. Exhs. 7, 
8).
 


purported violation of policy regarding unauthorized visitors, 
this policy was not enforced on th
e second and third shifts.
 

processes and its concern that these not become known to its 
competitors, particularly the two to three competitors in the 
Chicago area.  The difficulty with Respondent

this regard is that it did absolutely nothing to prevent anyone 
from walking into its plant after 6 p.m.   Prior to 6 p.m. visitors 
were required to sign in at the front desk and be escorted.  
However, after 
6 p.m.
 
the desk was unmanned. The
re was no 
gate around the Niles plant, no security and the doors to the 
facility were often open.  Virtually anyone could walk into the 
plant.
 
I would note in this regard that there is no evidence that an
y-
one in authority made any attempt to prevent Peter 
Schmidt 
 206
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
from walking through the plant.  This includes all three lea
d-
men, Schmitt, Golifit, and Kis Kako.
13
 
Moreover, the record establishes that many people came into 
the plant after 6 p.m. when the front desk was not manned.  
These included food delivery
 
people, former employees, and 
truckdrivers.
14
  
Individuals delivering food were free to walk 
through the plant and deliver food to employees at their wor
k-
station and they did so.  Nonemployee truckdrivers had been 
observed by management at vending machine
s located in the 
interior of the plant (Tr. 260, 328).  Unlike Peter Schmidt, who 
was escorted through the facility by Hedger, these individuals 
walked into the interior of the plant unescorted.  No employee, 
prior to Marcus Hedger, had ever been disciplin
ed for allowing 
unauthorized persons into the plant.
 
It is also unclear as to what Peter Schmidt could have learned 
from his walk through the plant.  Respondent made no attempt 
to talk to Peter Schmidt to determine what he was doing at the 
plant.  It appea

production process are its layout for the labels and cutting 
equipment (Tr. 161



3.  
There is nothing in the record to indicate that Schmidt observed 
or learned anything per
taining to layout or cutting.
15
 
Respondent attempts to draw a distinction between the una
u-
thorized presence in the Niles facility of Peter Schmidt, who 
had experience in the printing business, and other unauthorized 
visitors (R. Br. at pp. 19

20).  However
, Respondent had no 
way of knowing whether other unauthorized visitors also had 

o-
cesses are as valuable as it asserts, it would not take much i
m-
agination for a competitor to get a person knowledgeab
le about 
the printing process inside the plant on the second and third 
shift, knowing that the plant had no security after 6 p.m.
 

on the evening on August 12, confirmed that Schmidt was in 
the plant f
or a very brief time.  Marcin Golifit, the leadman in 
 
                                        
                  
 
13
 
Since Kako did not testify it is unclear whether he knew that 
Sc

hearsay testimony at Tr. 179

180 as to what Kako told him is very 
implausible.  According to this account Kako told Schmidt he had to 
wait outside but then sent Daniel Nevins to get Hedge
r.  Afterwards, 
Hedger and Schmidt walked through the plant without any interference 
from Kako or Nevins.
 
14
 
Thomas Vlahos testified that pizza delivery people do not enter 
the plant.  However, since he normally leaves by 6 or 7 p.m., he has no 
basis for t
estifying as to what occurs after he leaves.  I therefore credit 
the testimony of employees who are in the plant the entire second shift 
that it was not uncommon for food delivery people to come to the m
a-
chines.  This is all the more likely since the press
 
crews do not get a 
lunch break and eat at their machines, Tr. 336

338.
 
15
 
Respondent interviewed Mike Kuznierez, a cutter, and Nina Abo, 
a die cutter, Tr. 177

178.  Neither of these individuals testified at the 
hearing.  However, neither the testimony of 
Robert Kester about his 

discussion with Abo, GC Exh. 3, suggests that Peter Schmidt observed 

 
bindery/finishing, apparently told Kester that Schmidt and 


176
)
.
  
Robert Hayden, a pressman known by management to be 
unfriendly to Hedger
, told management nothing other than the 

the Union.  Hayden did not indicate that Peter Schmidt li
n
gered 
anywhere in the interior of plant (Tr. 272).
 
Robert Schmitt, who had been advised that his
 
job depended 
on his answers, told management that Peter Schmidt had been 
in the plant for 10 minutes (Tr. 362).  It is doubtful that Schmitt 
would lie to Respondent under the circumstances given that, if 
contradicted, he could have been fired.  I infer th
at Respondent 

h-
ful.
 

told him that Schmidt and Hedger spent a couple of minutes in 
the finishing department.  However, his notes and/or memora
n-
dum dated August 18, 2010, state that Kusnierez recalled se
e-
ing Hedger stop at the bindery entrance with a man with a bic
y-
cle (GC Exh. 4)

that they did not enter the bindery or sheeting department (Tr. 
50

51).
 

e-
lies its stated degree of concern concerning the presence of 
unauthorized individuals in its facility and visual observation of 
its equipment and processes.  It had left itself wide open to 
potential
 
industrial espionage.  This was patently obvious after 
it investigated the August 12 incident, which also failed to di
s-
close any evidence that Peter Schmidt was in the Niles facility 

-
dential pr
o-
cesses.  This
 
contributes to my conclusion that Respondent 
would not have ignored its progressive discipline policy and 
fired Marcus Hedger in the absence of its animus towards his 
activities as union steward.  The same hold true for his lack of 
candor during the Augus
t 18, 2010 interview.  Candid and 
truthful answers by Hedger on August 18 would not have pr
o-
vided Respondent with any information of
 
which it was not 
already aware (Tr. 199

201 CP
 
Exh. 2
)
.
 
C
ONCLUSION OF 
L
AW
 
Respondent violated Section 8(a)(3) and (1) by te
rminating 

 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-
ate the policies of the Act.
 
The Respondent having discriminatorily discharged Marcus 
Hedger, it must offer him reinstatement and make him whole 
for any loss of earnings and other benefits, computed on a qua
r-
terly basis from the date of discharge to the da
te of proper offer 
of reinstatement, less any net interim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest co
m-
pounded daily, 
Kentucky River Medical Center, 
356 NLRB 
6 
(2010), 
as computed in 
New Horizons for the Retarded
, 28
3 
NLRB 1173 (1987).
 
  
 
 
 
 
F
ORT DEARBORN CO
.
 
 
 
 
 
 
207
 
 
Respondent shall reimburse Marcus Hedger in amounts 
equal to the difference in taxes owed upon receipt of a lump
-
sum backpay award and taxes that would have been owed had 
there been no discrimination.  Respondent shall also take wha
t-
eve
r steps are necessary to insure that the Social Security A
d-

quarters on his Social Security earnings record.
 
[Recommended Order omitted from publication.]
 
 
 
 
